Title: To Thomas Jefferson from Thomas Mann Randolph, Sr., 10 April 1781
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



My dear Sir
Tuckahoe Apr 10 1782

There seems to be Fatality attending the promise I made you, of a Supply of beer. Two days after Jupiter went up last, my Brewer went up the County to see his Wife, and I have never set eyes on him since, and of Course have had none brewed! Colo. Cary who is now here, joins me in thanks for the Paccan trees. I dont know of a Rabbit nearer this, than Shirley and Mr. Carter is just now begining a Stock.
I am extremely Sorry for your loss by fire! One triffling circumstance or other, prevented my coming up with the Boys, and Now I am informed by Mr. Tucker, that the Vacation begins the first Week in May, and Continues one Month, till which time I shall be deprivd of the pleasure of waiting on you. Our best respects to Mrs. Jefferson. My dear Sir Your most Aff hum St

Thomas M. Randolph

